Order entered July 24, 2019




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00280-CR

                              EX PARTE CHRISTOPHER RION

                        On Appeal from the Criminal District Court No. 5
                                     Dallas County, Texas
                            Trial Court Cause No. WX18-90101-L

                                           ORDER
       Before the Court is the State’s July 22, 2019 first motion for extension of the time to file

the State’s brief. The Court GRANTS the motion and ORDERS the State’s brief filed on or

before July 26, 2019.


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE